PER CURIAM.
Writ granted. For the purpose of determining the issues raised by the exception of no cause of action, we are bound to accept as true all well-pleaded facts in the petition, not conclusions of law. Plaintiffs petition fails to set forth facts sufficient to allege a cause of action for malicious prosecution. Because plaintiff was previously allowed to amend his petition in an attempt to state a cause of action by order of the court of appeal,1 and we now find the amended petition fails to state a cause of action, remand for further amendment would serve no purpose. Therefore, the judgment of the court of appeal is reversed, and the judgment of the district court is reinstated.
CALOGERO, C.J., and KIMBALL, J., dissent and would grant and docket.

. See Young v. Knapp, 01-2040 (La.App. 1 Cir. 9/27/02) (unpublished opinion), writ denied, 02-2884 (La.2/7/03), 836 So.2d 102.